Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.) Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 102 (a2) as being anticipated by Nalla et al. (US Pub No.: 2018/0084647A1).

In regard to Claim 14, Nalla et al. disclose a device for capturing visual data (The ultra-compact image sensor that is part of an imaging device can sense or capture light, Abstract; Paragraphs 0021-0028), said device being embodied as a digital camera (The image sensor is embodied on an imaging device such as a digital camera, Figure 1 and Paragraphs 0022-0024), comprising: 
a camera housing (Imaging device housing 200, Figures 1-2; Paragraphs 0029-0030); 
a plurality of electronic components in the camera housing, including an image sensor (See plurality of components such as a lens 132 and an image sensor assembly 126 that is part of the multi layered PCB (Printed Circuit Board), Figures 1-2; Paragraphs 0026-0034); and 
at least two circuit boards arranged above one another in the camera housing and soldered to each other so as to form a circuit board stack (The asymmetric PCB 128 is a multilayer PCB having an asymmetric or non-symmetric materials stack-up. For example, the asymmetric PCB 128 may include a rigid core layer at the bottom of the stack-up and multiple pre-impregnation (pre-preg) layers laminated to the core layer effective to build a thickness of the PCB “up” from the core layer. Alternately or additionally, the asymmetric PCB 128 may also include a cavity in which various types of components can be mounted to reduce a height of an assembly that includes the asymmetric PCB, Paragraph 0027), and at least one of the circuit boards comprises at least one depression in a region of an outer edge of a side facing another of the circuit boards for receiving electronic components that are arranged on the another circuit board (The core layer also includes electrical contacts 208 and a thermal structure 210. The electrical contacts 208 include electrical pads connected to vias or traces of the core layer 202 or other PCB layers. The thermal structure may include thermal vias or a high thermal conductivity region that extends through the core layer 202 to an exterior layer or surface of the asymmetric PCB 128. In some cases, the thermal structure 210 is thermally coupled to a heat sink or chassis of an imaging device. Although described primarily with reference to an image sensor, the cavity, electrical contacts, and/or thermal structure of the PCB may be configured to nest other types of components, such as an LED, laser diode, processor, memory module, power management IC, power transistor, fingerprint scanner, and so on, Paragraph 0023 and Figure 2), 
wherein the at least one depression is a depth- milled depression (depth of cavity/recess) (The cavities are depth milled (routed), Paragraphs 0013, 0018, 0035, 0038, 0040, 0044, 0049, 0055, 0066), 
wherein the image sensor is arranged on one of the circuit boards (The image sensor is on a PCB layer, Paragraphs 0019, 0049, 0061, Abstract); and 
wherein at least one of the circuit boards has an outline milling with a depth that compensates for a height of the image sensor relative to a fixed reference plane of the digital camera (An image sensor is mounted at least partially in the cavity and electrically connected to conductive pads embodied on the exposed portion of the interior layer of the multilayer PCB. By mounting the image sensor in the cavity, height and planar dimensions of the image sensor assembly can be reduced, thereby enabling thinner profile imaging devices, Abstract; Paragraphs 0017-0019).

Regarding Claim 16, Nalla et al. disclose the device according to claim 14, wherein the circuit board stack includes three circuit boards (See 204-n, 204 and 202, Figure 2; Paragraphs 0027-0034) of which one circuit board is a connecting circuit board, wherein the depression for receiving electronic components (see electrical contacts that include electrical pads) extends at least in the region of the connecting circuit board (The asymmetric PCB 128 is a multilayer PCB having an asymmetric or non-symmetric materials stack-up. For example, the asymmetric PCB 128 may include a rigid core layer at the bottom of the stack-up and multiple pre-impregnation (pre-preg) layers laminated to the core layer effective to build a thickness of the PCB “up” from the core layer. Alternately or additionally, the asymmetric PCB 128 may also include a cavity in which various types of components can be mounted to reduce a height of an assembly that includes the asymmetric PCB, Paragraph 0027-0034; Figure 2),



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697